Citation Nr: 1456596	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

When this case was previously before the Board in May 2014, the issue was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for erectile dysfunction is adjudicated.  

The Veteran's service treatment records (STRs) are negative for evidence of erectile dysfunction.

In connection with February 2004 private treatment, the Veteran reported that he recently began experiencing erectile dysfunction.  He indicated that it could be caused by his medications.

In connection with September 2004 private treatment, the Veteran reported that he began having significant erectile dysfunction.  The treatment record notes that the Veteran's testosterone level would be tested and that the assessment was erectile dysfunction.

A November 2009 VA examination report indicates the Veteran was first diagnosed with diabetes mellitus in May 2007.  The examiner found that the Veteran had erectile dysfunction "not due to diabetes mellitus."

In a March 2011 VA examination, the Veteran stated that erectile dysfunction began about four years prior around the time he was diagnosed with diabetes.  He indicated that his symptoms of difficulty obtaining and maintaining an erection had worsened over the past few years.  The examiner diagnosed erectile dysfunction, currently with some response to Viagra.  The examiner opined that the erectile dysfunction was not caused by the Veteran's diabetes because he had erectile dysfunction prior to a diagnosis of diabetes mellitus and was treated for borderline testosterone.  The examiner noted that although the Veteran reported onset of erectile dysfunction about four years prior, private treatment records indicated he complained of erectile dysfunction in 2004.  Further, the Veteran's records noted low testosterone levels in 2010.  The examiner found that the Veteran's "diabetes could be worsening the issue, but do not feel that diabetes is the primary culprit of the erectile dysfunction."

In July 2014, another VA physician opined that the Veteran's erectile dysfunction was less likely than not caused by diabetes mellitus and more likely than not related to hypertension.  The examiner noted that the Veteran was diagnosed with diabetes in 2007; however, erectile dysfunction was diagnosed in 2004 and attributed to blood pressure medication.  The examiner indicated that the Veteran's blood pressure medication, Toprol, was a well-known beta blocker that could cause erectile dysfunction.

The Board finds the March 2011 VA examination report and July 2014 VA opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner found that the Veteran's service-connected diabetes mellitus, type II, "could" be worsening erectile dysfunction but failed to provide an opinion with adequate supporting rationale as to whether the Veteran's erectile dysfunction was aggravated by service-connected diabetes mellitus, type II.  In addition, the July 2014 opinion does not address the question of aggravation.  Therefore, the claim must be remanded for another opinion.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from February 2013 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from February 2013 to the present.

2. Then, all pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's erectile dysfunction.  The physician should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's erectile dysfunction was permanently worsened by his service-connected diabetes mellitus, type II.  The physician is directed to specifically address the March 2011 VA opinion indicating diabetes could be worsening the Veteran's erectile dysfunction.

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  
Another examination of the Veteran should not be performed unless it is determined to be necessary by the person providing the opinion.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




